803 F.2d 713Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Bryan Alsworth, Plaintiff - Appellantv.Allyn R. Sielaff, Director;  Attorney General of the Stateof Virginia, Defendants - Appellees.
No. 86-7139.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 29, 1986.Decided Oct. 6, 1986.

Before SPROUSE, CHAPMAN and WILKINS, Circuit Judges.
PER CURIAM.


1
(Bryan Alsworth, Appellant Pro Se.)

PER CURIAM:

2
A review of the record and the district court's opinion discloses that this appeal from that court's order denying Alsworth's motion for leave to proceed in forma pauperis is without merit.


3
The district court informed Alsworth by letter of 13 March 1986 that he had thirty days to pay a $5.00 habeas corpus filing fee or request that payment be excused due to special circumstances;  Alsworth took no action within this thirty day period, and his motion to proceed in forma pauperis was denied on 24 April 1986.  Alsworth was also told, by the same order of 24 April 1986, that he had thirty days to appeal this decision or sixty days to request that his papers be returned.


4
Alsworth claims on appeal that the district court's order gave him sixty more days to "submit the filing fee."    This construction of that court's order is wrong.  We note that the district court's and this Court's dispositions are without prejudice.  Alsworth is free to start the process over if he so chooses.


5
Because the procedure followed by the district court comported with this Court's decision in Evans v. Croom, 650 F.2d 521 (4th Cir. 1981), cert. denied, 454 U.S. 1153 (1982), we deny leave to proceed in forma pauperis and dismiss the appeal.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.

DISMISSED